Name: Commission Regulation (EEC) No 899/88 of 5 April 1988 amending Regulation (EEC) No 2497/87 opening an invitation to tender for the refund for the export of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/18 Official Journal of the European Communities 6. 4. 88 COMMISSION REGULATION (EEC) No 899/88 of 5 April 1988 amending Regulation (EEC) No 2497/87 opening an invitation to tender for the refund for the export of common wheat , HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 oh the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2497/87 (4), as amended by Regulation (EEC) No 751 /88 (*), opened an invitation to tender for the refund for the export of common wheat to countries of zones I, II, III, IV, V, VI and VII, the German Democratic Republic and the Canary Islands ; whereas, given the present situation, countries of zone VIII should be included in the destinations opened by this invitation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 1 1 . Article 1 (2) of Regulation (EEC) No 2497/87 is hereby replaced by the following : '2. The invitation to tender shall relate to common wheat for export to the countries of zones I, II, III, IV, V, VI, VII and VIII, the German Democratic Republic and the Canary Islands.' 2. The heading of the Annex to Regulation (EEC) No 2497/87 is hereby replaced by the following heading : 'Weekly tender for the refund for the export of common wheat to countries of zones I, II, III , IV, V, VI, VII and VIII, the German Democratic Republic and the Canary Islands'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 232, 19 . 8 . 1987, p. 9 . 0 OJ No L 78, 23. 3 . 1988, p. 17.